                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL PITTMAN,                           :   CIVIL ACTION NO. 3:17-CV-00443
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
C.O. JEFFREY BANKS,                        :
CO. CHARLES BRENNAN,                       :
CO BRADLEY HERRON,                         :
CO WILLIAM SWIRE,                          :
CO PAUL PETERS, and                        :
CO SHAWN PETERS,                           :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 31st day of March, 2020, upon consideration of Defendants’

Motions for Summary Judgment, ECF No. 33, and to Strike, ECF No. 41, and

Plaintiff’s Cross-Motion for Summary Judgment, ECF No. 37, and the parties’

respective briefs in support of and in opposition to those motions, it is hereby

ORDERED that:

      1.     Defendants’ Motion to Strike is GRANTED IN PART;

      2.     The Clerk of Court is directed to STRIKE Plaintiff’s Cross-Motion for
             Summary Judgment, ECF No. 37, and Cross-Statement of Material
             Facts, ECF No. 39, as untimely;

      3.     Defendants’ Motion for Summary Judgment is GRANTED;

      4.     The Clerk of Court is directed to ENTER JUDGMENT in favor of
             Defendants and as against Plaintiff; and
5.   The Clerk of Court is directed to CLOSE this civil action.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania




                                  2
